Citation Nr: 0727993	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  05-01 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss. 

2.  Entitlement to an initial rating in excess of 30 percent 
for specific phobia, situational type (claustrophobia).

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1952 to May 
1956, and from July 1958 to January 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran testified at a Board hearing in July 2007.


FINDINGS OF FACT

1.  Audiometric test results reflect hearing acuity no worse 
than level II in the left and right ear.  

2.  The veteran's claustrophobia is not productive of such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
long term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; or disturbances of motivation and 
mood.  

3.  The record does not show that the veteran has a diagnosis 
of PTSD related to military service.



CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, 4.86 
Diagnostic Code 6100 (2006).

2.  The criteria for a disability rating in excess of 30 
percent for claustrophobia have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Codes 9403, 
9440 (2006).

3.  The criteria for establishing service connection for PTSD 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303, 3.304(f) (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, No. 06-7001 (Fed. 
Cir. May 16, 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004)

In two letters, dated in July 2001 and August 2003, the RO 
satisfied VA's foregoing notice requirements such that a 
reasonable person could be expected to understand what was 
needed to substantiate his claims, and thus the essential 
fairness of the adjudication was not frustrated.  
Accordingly, the Board concludes that, even assuming a notice 
error, that error was harmless.  See Medrano v. Nicholson, 
No. 04-1009 (U.S. Vet. App. Apr. 23, 2007).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The veteran was not sent notice of the 
requirements outlined in Dingess.  However, as the 
preponderance of the evidence is against the veteran's claims 
of an increased initial rating for claustrophobia and an 
initial compensable rating for bilateral hearing loss, the 
Board finds that any failure to provide the veteran with 
additional notice regarding the holding in Dingess has not 
resulted in any prejudice.

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by the 
veteran, and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, VA examinations were conducted in March 2002, 
October 2003, October 2005, and August 2006, in connection 
with the veteran's claims.  As such, the Board finds that 
there is no further action to be undertaken to comply with 
the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159, and that the veteran will not be 
prejudiced as a result of the Board's adjudication of his 
claims.  

Background & Analysis

I.  Compensable/Increased Initial Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3.  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

a.  Bilateral Hearing Loss

The veteran's bilateral hearing loss is evaluated under 
Diagnostic Code 6100 of the Rating Schedule.  Evaluations of 
defective hearing under this code range from noncompensable 
to 100 percent based on organic impairment of hearing acuity 
as measured by the results of speech discrimination tests 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second (hertz).  To 
evaluate the degree of disability for service-connected 
hearing loss, the rating schedule establishes eleven (11) 
auditory acuity levels, designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85.  Disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Bruce v. West, 11 
Vet. App. 405, 409 (1998), quoting Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).

In March 2002, the veteran was afforded a formal VA 
audiological evaluation, which revealed pure tone threshold 
levels, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
40
60
50
LEFT
15
20
60
60

Pure tone threshold levels averaged 40 decibels for the right 
ear and 39 decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in his 
right ear and 96 percent in his left ear.

The VA audiometric evaluation shows that the veteran had 
level I hearing in his right ear and level I hearing in his 
left ear, which warrants a noncompensable evaluation under 
Diagnostic Code 6100. 

In October 2005, the veteran was afforded another formal VA 
audiological evaluation, which revealed pure tone threshold 
levels, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
55
65
70
LEFT
30
35
65
70

Pure tone threshold levels averaged 56 decibels for the right 
ear and 50 decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of 84 percent in his 
right ear and 88 percent in his left ear.

The VA audiometric evaluation shows that the veteran had 
level II hearing in his right ear and level II hearing in his 
left ear, which warrants a noncompensable evaluation under 
Diagnostic Code 6100. 

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against a finding that the 
veteran's bilateral hearing loss warrants a compensable 
evaluation.  As such, entitlement to an initial compensable 
evaluation is not warranted.  

b.  Claustrophobia 

The regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  Id.

Pursuant to Diagnostic Code 9403, claustrophobia is rated 30 
percent disabling when it results in occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily with 
routine behavior, self-care, and conversation normal), due  
to such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

It is rated 50 percent disabling when it results in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

It is rated 70 percent disabling when it results in 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately or 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); or an inability to establish 
and maintain effective relationships.  

In evaluating the evidence, the Board has noted the various 
Global Assessment of Functioning (GAF) scores that clinicians 
have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
For example, a GAF score of 41 to 50 is meant to reflect an 
examiner's assessment of serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  A 51-60 
GAF score indicates the examiner's assessment of moderate 
symptoms (e.g., a flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126; VAOPGCPREC 10-95. 

A VA examination was conducted in March 2002.  At that time, 
the veteran reported symptoms of nervousness, nightmares, a 
dislike of crowds, and a fear of being trapped.  He 
experienced "panic episodes" when placed in claustrophobic 
situations.  The examiner stated that the veteran was 
oriented and social, and his personal hygiene was adequate. 
His mood was euthymic and his affect was congruent to the 
course of conversation.  There was no impairment of thought 
process or communication, and his thought content was 
logical.  The veteran denied suicidal or homicidal thoughts.  
The examiner noted some mild short term memory impairment, 
but noted that the veteran's long term memory was intact.  
The examiner diagnosed the veteran as having specific phobia, 
situational type, and assigned a GAF score of 60.  

VA medical records, dated in August and November 2003, show 
that the veteran sought clinical treatment for his neurosis.  
During this time period, he reported symptoms of anxiety, 
nightmares, and a fear of closed spaces.  The treating 
physician noted that the veteran was alert and oriented.  His 
speech process was logical; his judgment and insight was 
good; and his thought process and content was linear.  The 
physician noted the veteran's short term memory deficits and 
found his mood was "content" and "ok", while his affect 
was mood congruent.  In his assessment, the physician also 
noted the veteran's neurosis was service-connected at a 30 
percent rating, diagnosed him as having agoraphobia without 
panic attacks, and assigned a GAF score of 60.  

VA medical records, dated from January 2005 to March 2006, 
show additional treatment for the veteran's neurosis.  During 
this time period, he reported symptoms of episodic 
exacerbations of anxiety and irritability, and difficulty 
interacting with others.  The treating physician noted that 
the veteran was alert and oriented.   His mood ranged from 
"good" to "ok" to "fine" to "all right," whereas his 
affect was either mood congruent or "bright." The veteran's 
speech was logical; his thought process and content was 
linear without suicidal ideation; and his judgment and 
insight ranged from fair to good.  He denied feelings of 
sadness or hopelessness.  In his assessment, the physician 
noted the veteran's neurosis was service-connected at a 30 
percent rating, and diagnosed him as having PTSD features.

Another VA examination was conducted in August 2006.  At that 
time, the veteran reported symptoms of anxiety, depression, 
and loneliness.  The examiner stated that the veteran was 
appropriated dressed, cooperative, friendly and attentive. 
His mood was concerned, and his affect was normal.  There was 
no impairment of thought process, thought content, or 
judgment.  The examiner found the veteran's recent memory was 
mildly impaired, but noted that the veteran's immediate and 
long term memories were intact.  The veteran did not have 
panic attacks, suicidal or homicidal thoughts, trouble with 
impulse control, inappropriate behavior, or sleep impairment.  
The examiner diagnosed the veteran as having specific phobia, 
situational type, and assigned a GAF score of 60.  He 
specifically opined that the veteran's claustrophobia 
contributed to his relatively isolative life style.

The medical evidence of record does not support a rating in 
excess of 30 percent for the veteran's claustrophobia.  Most 
of the symptoms listed in the rating criteria for a 50 
percent rating are absent.  For example, the evidence does 
not show flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impaired 
judgment; impaired abstract thinking; and disturbances of 
motivation and mood.  Moreover, clinicians' GAF scores 
regarding the severity of claustrophobia (consistently 60) 
reflect what was considered to be mild symptoms.  

Thus, the evidence demonstrates that the veteran's 
claustrophobia disability picture more nearly approximated 
the criteria for a 30 percent rating, than a 50 percent 
rating.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim for an initial rating in excess of 30 percent for 
claustrophobia must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

c.  Conclusion

The Board notes the above determinations are based on the 
application of pertinent provisions of the VA's Schedule for 
Rating Disabilities, and there is no showing that the 
veteran's hearing loss or claustrophobia reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of an increased evaluation on an extra-
schedular basis, and indeed, neither the veteran nor his 
representative has identified any exceptional or unusual 
disability factors.  See 38 C.F.R. § 3.321.  While the 
veteran testified that his claustrophobia caused him 
difficulty in maintaining employment, there is no evidence of 
such difficulty contained in the record.  Furthermore, the 
veteran also testified that when he reached the Social 
Security retirement age, he voluntarily quit working.  
Moreover, the veteran's conditions are not shown to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
criteria for submission for assignment of an extraschedular 
rating are not met.  Thus, the Board is not required to 
remand these claims to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) and 38 C.F.R. § 4.125.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In January 2001, the veteran filed an application requesting 
service connection for PTSD, which he believes is the result 
of his military service.

Service medical records contain no complaint, treatment, or 
diagnosis of PTSD.  The file also contains VA and private 
medical records, dated from March 2002 to August 2006.  These 
documents reflect that the veteran has received continuous 
mental health treatment; however, none of these assessments 
diagnose the veteran as having PTSD.  In February 2006, the 
veteran's diagnosis included "PTSD features" and the 
treating physician stated that the veteran's PTSD screening 
was "positive" and "related to combat."  However, the 
veteran's service personnel records indicate that the 
veteran's overseas service did not commence until after the 
end of the Korean War, and concluded years before the Vietnam 
War. 

Furthermore, as noted above, two VA examinations were 
conducted in March 2002 and August 2006, respectively.  The 
March 2002 examiner diagnosed the veteran as having a 
specific phobia, situational type, and assigned a GAF score 
of 60.  In particular, he opined that the veteran's symptoms 
were not consistent with PTSD.  The August 2006 examiner 
diagnosed the veteran as having specific phobia, situational 
type, and assigned a GAF score of 60.  He also did not 
diagnosis the veteran as having PTSD.  

In short, the evidence of record does not establish that the 
veteran has a current diagnosis of PTSD related to his 
military service.  In fact, the preponderance of the evidence 
is against such a finding.  As such, a basis upon which to 
grant service connection for PTSD has not been presented.  


ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.

An initial rating in excess of 30 percent for claustrophobia 
is denied.

Service connection for PTSD is denied.



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


